20-10042-tmd Doc#29 Filed 01/22/20 Entered 01/22/20 15:21:14 Main Document Pg 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
  In re:                                            §         Chapter 11
                                                    §
  SILICON HILLS CAMPUS, LLC                         §         Case No. 20-10042-tmd
                                                    §
           Debtor                                   §


                           AMENDED MATRIX (ADDITIONAL CREDITORS)

           Pursuant to Bankruptcy Rule 1009 and Local Rule 1009, Debtor Silicon Hills Campus,

  LLC amends it mailing list of creditors and certifies that it is complete and correct.

                                                Respectfully submitted,

                                                WALLER LANSDEN DORTCH & DAVIS, LLP

                                                By: /s/ Morris D. Weiss
                                                   Eric J. Taube (Bar No. 19679350
                                                   Morris D. Weiss (Bar No. 21110850)
                                                   Mark C. Taylor (Bar No. 19713225)
                                                   William R. (“Trip”) Nix (Bar No. 24092902)
                                                   100 Congress Avenue, Suite 1800
                                                   Austin, Texas 78701
                                                   (512) 685-6400
                                                   (512) 685-6417 (FAX)
                                                   Email: Eric.Taube@wallerlaw.com
                                                       Morris.Weiss@wallerlaw.com
                                                       Mark.Taylor@wallerlaw.com
                                                       Trip.Nix@wallerlaw.com

                                                PROPOSED ATTORNEYS FOR DEBTOR AND
                                                DEBTOR IN POSSESSION




  037667-07110/4811-8364-5106.1                                                            Page 1
20-10042-tmd Doc#29 Filed 01/22/20 Entered 01/22/20 15:21:14 Main Document Pg 2 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served upon
  the Affected Parties listed below by United States First Class Mail, and the parties on the attached
  service list by United States First Class Mail or electronically via the Court’s ECF system on
  January 22, 2020.

  Affected Parties
  Texas Attorney General's Office
  Attn: Nicole Fagerberg/Walter Brocato
  Asst. Atty. Gen. - Transportation Div.
  P.O. Box 12548
  Austin, TX 78711-2548

  Waste Management of Texas, Inc.
  24275 Katy Freeway
  Suite 450
  Katy, TX 77494-7257

                                                   /s/ Morris D. Weiss
                                                Morris D. Weiss




  037667-07110/4811-8364-5106.1                                                               Page 2
20-10042-tmd Doc#29 Filed 01/22/20 Entered 01/22/20 15:21:14 Main Document Pg 3 of 5




                                       ADDED PARTIES


  Texas Attorney General's Office
  Attn: Nicole Fagerberg/Walter Brocato
  Asst. Atty. Gen. - Transportation Div.
  P.O. Box 12548
  Austin, TX 78711-2548

  Waste Management of Texas, Inc.
  24275 Katy Freeway
  Suite 450
  Katy, TX 77494-7257




  037667-07110/4811-8364-5106.1                                            Page 3
20-10042-tmd Doc#29 Filed 01/22/20 Entered 01/22/20 15:21:14 Main Document Pg 4 of 5




                                             SERVICE LIST

  Debtor                              Austin Energy
  Silicon Hills Campus, LLC           721 Barton Springs Rd.            Natin Paul
  814 Lavaca Street                   Austin, Texas 78704               814 Lavaca Street
  Austin, TX 78701                                                      Austin, TX 78701
                                      City of Austin
  Government Entities                 P.O. Box 2267                     Professional Service Industries:
  United States Trustee               Austin, TX 78783-2267             PO Box 74008418
  903 San Jacinto, Ste. 230                                             Chicago, IL 60674-8418
  Austin, TX 78701                    Cogency Global Inc.
                                      Attn: Independent                 Siemens Industry, Inc.
  Internal Revenue Service            Director/Manager Team             Smart Infrastructure
  Centralized Insolvency Office       c/o Richard Arthur & Colleen De   12515 Research Blvd.
  P.O. Box 7346                       Vries                             Bldg. 7, Suite 250A
  Philadelphia, PA 19101-7346         10 East 40th St., 10th Floor      Austin, TX 78701
                                      New York, NY 10016
  Texas Comptroller of Public Accts                                     SourceHOV
  Revenue Accounting Division -       DT Energy Consultants, LLC        2701 E. Grauwyler Road
  Bankruptcy                          10601 Pointe View Drive           Irving, TX 75061
  P.O. Box 13528 Capitol Station      Austin, TX 78738
  Austin, TX 78711                                                      Texas Gas Service
                                      Dunaway Associates                PO Box 219913
  Travis County Attorney's Office     550 Bailey Avenue, Suite 400      Kansas City, MO 64121-9913
  Attention: County Attorney          Ft Worth, TX 76107
  P.O. Box 1748                                                         Tricia Motz, Receiver
  Austin, TX 78767                    Fluor Enterprises, Inc.           CBRE, Inc.
                                      5001 Spring Valley Road           6200 Bridgepoint Pkwy, Suite 125
  Travis County Tax Assessor          Suite 700 W                       Austin, TX 78730
  Attn: Bruce Elfant                  Dallas, TX 75244
  5501 Airport Blvd                                                     WCRE Management, LLC
  Austin, TX 78751                    G4S                               814 Lavaca Street
                                      1395 University Blvd              Austin, TX 78701
  Secured Parties                     Jupiter, FL 33458
  Ladder Capital Finance LLC                                            Wordsearch
  345 Park Avenue, 8th Floor          Gensler                           401 Broadway, Suite 220
  New York, NY 10154                  212 Lavaca Street, Ste. 390       New York, NY 10013
                                      Austin, TX 78701
  Tuebor REIT Sub LLC                                                   Texas Attorney General's Office
  c/o Marsh Captive Solutions         Jackson Walker LLP                Attn: Nicole Fagerberg/
  100 Bank Street, Suite 610          100 Congress, Suite 1100          Walter Brocato
  Burlington, VT 05401                Austin, TX 78701                  Assistant Attorney General
                                                                        Transportation Division
  Unsecured Creditors/                Jensen Hughes, Inc.               P.O. Box 12548
  Interested Parties                  PO Box 62680                      Austin, TX 78711-2548
  Ameresco                            Baltimore, MD 21264-2680
  1660 NW 38th Street                                                   Waste Management of Texas, Inc.
  Lincoln City, OR 97367              K&L Gates LLP                     24275 Katy Freeway
                                      Attn: Lisa Stark                  Suite 450
  AT&T                                600 N. King St., Suite 901        Katy, TX 77494-7257
  Select Accounts, Central South      Wilmington, DE 19801
  AT&T National Business
  4544 S. Lamar Blvd.                 KTB Real Estate Services:
  Austin, TX 78745                    2007 Burnie Bishop Place
                                      Cedar Park, TX 78613



  037667-07110/4829-1969-7584.1
20-10042-tmd Doc#29 Filed 01/22/20 Entered 01/22/20 15:21:14 Main Document Pg 5 of 5



  Parties Requesting Service
  Tuebor REIT Sub LLC
  c/o Polsinelli PC
  Attn: Liz Boyston/James H.
  Billingsley/Savanna L. Barlow/
  2950 N. Harwood, Suite 2100
  Dallas, TX 75201

  Thompson & Knight, LLP
  Attn: Christopher L. Chauvin and
  Bruce J. Zabarauskas
  1722 Routh St., Ste. 1500
  Dallas, TX 75201




  037667-07110/4829-1969-7584.1
